IMAX CORPORATION
EXHIBIT 10.16
AMENDED EMPLOYMENT AGREEMENT
          This agreement amends the amended employment agreement (the
“Agreement”) between Richard L. Gelfond (the “Executive”) and IMAX Corporation
(the “Company”) dated July 1, 1998, as amended, on the same terms and conditions
except as set out below:

1.   Term. The term of the Agreement (the “Term”) is extended until December 31,
2012 (the “Term End”).   2.   Cash Compensation. Effective January 1, 2011 (the
“Renewal Commencement Date”), the Executive shall be paid a base salary at the
rate of $750,000 per year. Executive’s bonus shall continue to be up to two
times salary. Such bonus shall be at the discretion of the Board of Directors
and shall be based upon the success of the Company in achieving the goals and
objectives set by the Board after consultation with the Executive.   3.   SERP.
In connection with that July 2000 Supplemental Executive Retirement Plan, as
amended (the “SERP”), the Executive and the Company agree that no compensation
paid to Executive between the Renewal Commencement Date and the Term End shall
be included in the calculation of benefits payable to Executive under the SERP
(the “Gelfond SERP Payout”). The Company agrees that it will investigate in good
faith the notion of fixing the Gelfond SERP Payout and will proceed to fix the
Gelfond SERP Payout provided, and to the extent, (a) the Company’s Board of
Directors concludes it is in the reasonable best interests of the Company to do
so and (b) Executive agrees.   4.   Incentive Compensation. On December 31,
2010, the Executive shall be granted, in accordance with the terms of the IMAX
Stock Option Plan (the “Plan”), stock options to purchase 800,000 common shares
of the Company (the “Options”) at an exercise price per Common Share equal to
the Fair Market Value, as defined in the Plan. The Options shall have a 10-year
term and vest as follows:

          Number of Options   Vesting Date  
160,000
  May 1, 2011
160,000
  September 1, 2011
160,000
  January 1, 2012
160,000
  May 1, 2012
160,000
  September 1, 2012

     The vesting of the Options shall be accelerated upon a “change of control”
as defined in the Agreement, and shall be governed, to the extent applicable, by
the provisions in the Agreement regarding change of control.

1



--------------------------------------------------------------------------------



 



5.   The entering into this agreement shall not prejudice any rights or waive
any obligations under any other agreement between the Executive and the Company.
      DATED as of December 20, 2010.

         
 
  AGREED AND ACCEPTED:    
 
       
 
  /s/ Richard L. Gelfond
 
Richard L. Gelfond    
 
       

                  IMAX CORPORATION
 
           
 
  Per:   /s/ Garth M. Girvan
 
Name: Garth M. Girvan    
 
      Title: Director    

2